Title: To James Madison from Edmund Randolph, 15 May 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond May 15. 1783.
The assembly have plunged into business without delay; and the important question of the impost has occupied their first attention. Mr. Henry is its strenuous supporter, and was the author of the resolution, by which an impost is declared to be fit for adoption under certain limitations and restrictions. What those limitations & restrictions shall be remain unknown, as they are left to the preparation of the committee, appointed to bring in the bill, to be founded on that resolution. It is unfortunate that this subject has been discussed under the aspect, in which congress formerly presented it to the different legislatures. The odious parts of the scheme, which the new recommendations will correct, furnish a topic of declamation, if not of solid argument against it. The committee will therefore probably defer their report, until the arrival of Mr. Jones, or some other bearer of the late proposals, relative to the impost.
Mr. H——y being fixed in his opinion, little need be apprehended from the Leeward quarter. I am informed, that much was said of the danger of introducing continental officers for the collection of the impost, and much was complained of this alteration for supplying the treasury of the U. S. against the provisions of the confederation. To these objections Mr. Henry ludicrously offered an easy remedy, by drawing the teeth and cutting the nails of the officers of revenue. The incroachment on the confederation met no serious answer.
I wish for the sake of national honor, that the legislature had not been so rapid as they have been in repealing the acts against british merchandize. You will perceive, how eagle-winged they were in this business. I should be sorry for the eagerness after these proscribed commodities, if they did not tend to shew a determination to conform to the spirit of the treaty.
The wiser opinion concerning the offensive branches of the treaty seems to be, at least to postpone any steps concerning them until the whole is laid open by the definitive one. Some ill-digested minds are daily belching out crude invectives, and determinations to oppose the collection of british debts. These however are checked by the moderation of better heads, which, howsoever they lament the recovery of these debts, will not violate the treaty; or in other words will not subject british executions to other impediments, than are imposed on those of our own citizens.
An exclusion of certain refugees is popular with some. Mr. H——y rejects with indignation every resentment against petty objects, as being unworthy of legislative enmity, and being too likely to put aside from the view of the members of the assembly the wide-extended field of legislation.
Religion, which has been hitherto treated with little respect by the assembly, was yesterday incorporated into their proceedings. Mr. H——ry moved for a chaplain; and that a prayer should be composed adapted to all persuasions. The prayer has not been reported, tho’ several trials, I am told, have been made.
I have denied the mission of Payne to Rhode Island by an act of congress, as far as I was authorized so to do by the information, which I have as yet received. I wish to be authorized to go farther, even to a positive contradiction. For it carries an unfavourable impression. It leads the adversaries of congressional powers to declaim roundly against tampering &c.
Colo. Nicholas has obtained leave to bring in a bill against the eligibility of members of congress to the assembly. It will succeed.
I shall send you a copy of the journal, of every week, if the industry of the printer will suffer me. This second sheet is the only one relating to real business.
